Citation Nr: 0926420	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy and peripheral vascular disease of both upper 
extremities, claimed as secondary to cold exposure.

2. Entitlement to service connection for peripheral 
neuropathy and peripheral vascular disease of both lower 
extremities, claimed as secondary to cold exposure.

3. Entitlement to service connection for tinea pedis/fungus 
infection/onychomycosis of both feet, claimed as secondary to 
cold exposure.

4. Whether new and material evidence has been received to 
reopen a claim of service connection for sinusitis.

5. Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disability.

6. Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral knee 
disability.
7. Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

8. Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of cold 
injury.

9. Whether new and material evidence has been received to 
reopen a claim of service connection for weakness and 
numbness of both lower extremities.

10. Whether new and material evidence has been received to 
reopen a claim of service connection for weakness and 
numbness of both upper extremities.

11. Whether new and material evidence has been received to 
reopen a claim of service connection for disability of both 
hands, manifested by pain, stiffness, and cold sensitivity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1971 to August 1994.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 2008, the case 
was remanded for additional development.  
Although the RO implicitly reopened the Veteran's claim of 
service connection for bilateral hearing loss by addressing 
the issue on the merits in the February 2008 statement of the 
case (SOC), the question of whether new and material evidence 
has been received to reopen such claim must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.

The Veteran had also initiated appeals of denials of whether 
new and material evidence had been received to reopen claims 
of service connection for: disability of both feet, 
manifested by pain, stiffness, fallen arches, and cold 
sensitivity, and for a right ankle disability.  A January 
2009 rating decision re-characterized these issues based on 
symptomatology, and granted service connection for bilateral 
foot plantar fasciitis and right ankle disability.  
Consequently, those matters are not before the Board.

The issues of entitlement to service connection for 
peripheral neuropathy and peripheral vascular disease of both 
upper and lower extremities and for tinea pedis/fungus 
infection/onychomycosis of both feet, all claimed as 
secondary to cold exposure, and whether new and material 
evidence has been received to reopen claims of service 
connection for: residuals of cold injury; weakness and 
numbness of both lower and upper extremities; and disability 
of both hands, manifested by pain, stiffness, and cold 
sensitivity are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if any action is required on his part.


FINDINGS OF FACT

1. An unappealed August 2000 rating decision denied service 
connection for sinusitis, bilateral knee disability, left 
ankle disability, and bilateral hearing loss essentially 
because there was no evidence showing that any of these 
disabilities occurred in or were caused by the Veteran's 
service.

2. Evidence received since the August 2000 rating decision 
does not tend to show that the Veteran has current and 
chronic disabilities of sinusitis, bilateral knee disability, 
and left ankle disability; does not relate to the 
unestablished facts necessary to substantiate the claims of 
service connection for sinusitis, bilateral knee disability, 
and left ankle disability; and does not raise a reasonable 
probability of substantiating such claims.

3. Evidence received since the August 2000 rating decision 
shows a diagnosis of mild high frequency bilateral hearing 
loss and raises questions about the nature and etiology of 
such disability; relates to the unestablished facts necessary 
to substantiate the claim of service connection for bilateral 
hearing loss; and raises a reasonable probability of 
substantiating the claim.

4. It is not shown that the Veteran has a hearing loss 
disability of either ear by VA standards.


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the 
claim of service connection for sinusitis may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

2. New and material evidence has not been received, and the 
claim of service connection for bilateral knee disability may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

3. New and material evidence has not been received, and the 
claim of service connection for left ankle disability may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

4. Evidence received since the August 2000 rating decision is 
new and material, and the claim of service connection for 
bilateral hearing loss disability may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

5. Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to the July 2004 
rating decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  October 2003 and March 2004 letters advised him 
of his and VA's responsibilities in the development of 
evidence to substantiate his claims.  It also instructed him 
that new and material evidence was required to reopen his 
claim; explained what new and material evidence meant; and 
outlined what evidence was needed to substantiate the claim.  
An August 2008 letter specifically advised him that for 
evidence to be considered new and material, it would have to 
show that he had current and chronic disabilities of 
sinusitis, left ankle disability, bilateral knee disability, 
and bilateral hearing loss, and that such disabilities were 
related to his service.  These notices complied substantially 
with the notice requirements for claims to reopen in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and the claim was 
readjudicated after all critical notice was issued, and 
development sought by the Board was completed.  See January 
2009 supplemental SOC (SSOC).  The Veteran has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency that may have 
occurred during the process.  It is not alleged otherwise.   
In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the Veteran of 
disability rating and effective date criteria.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination for bilateral hearing loss in June 2004.  The RO 
did not arrange for VA examinations or obtain medical 
opinions as to sinusitis, bilateral knee disability, and left 
ankle disability; however, such duty to assist does not 
attach unless a previously denied claim is reopened.  
38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist as to the matters addressed on the merits is met.  

B.	Legal Criteria, Factual Background, and Analysis

An August 2004 rating decision denied the Veteran's claims of 
service connection for sinusitis, left ankle disability, 
bilateral knee disability, and bilateral hearing loss, 
finding that it was not shown that any of these disabilities 
was related to his service.  He did not appeal this decision 
and it became final.  38 U.S.C.A. § 7105.  

Reopening of the Claim

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system). 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Reopening of the Claims - Sinusitis, Bilateral Knee 
Disability, & Left Ankle Disability

Evidence of record in August 2000 consisted of the Veteran's 
STRs, including his May 1994 service separation report of 
medical history and physical examination report, which were 
silent for any complaints, findings, treatment, or diagnoses 
of sinusitis, a bilateral knee disability, and/or a left 
ankle disability.  [Notably, the Veteran's STRs show 
extensive complaints of and treatment for a right ankle 
disability in service, but not a left ankle disability.  
Service connection for a right ankle disability was granted 
in a January 2009 rating decision.]

Evidence received since the August 2000 rating decision 
includes April to October 2000 VA outpatient treatment 
records which are silent for complaints, findings, treatment, 
or diagnoses of sinusitis, a bilateral knee disability, 
and/or a left ankle disability.  

As the Veteran's claims of service connection for sinusitis, 
bilateral knee disability, and left ankle disability were 
previously denied because there was no evidence showing that 
any of these disabilities occurred in, or were caused by, his 
service, for additional evidence received to be new and 
material, it must relate to these unestablished facts.  While 
the additional evidence received is new to the extent that it 
was not previously of record and considered, it is not 
material to these claims.  Significantly, the additional 
evidence received since the August 2000 rating decision does 
not show that the Veteran has a diagnosis of sinusitis, 
bilateral knee disability, and/or left knee disability.  In 
the absence of proof of a current chronic disability at any 
time during the appeal period, there cannot be a valid claim 
of service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

In light of the foregoing, the Board finds that the 
additional evidence received since August 2000 does not 
pertain to the unestablished facts necessary to substantiate 
the claims of service connection for sinusitis, bilateral 
knee disability, and/or left ankle disability; does not raise 
a reasonable probability of substantiating such claims, and 
is not material.  Accordingly, the claims may not be 
reopened.

Bilateral hearing loss

Evidence of record in August 2000 included the Veteran's DD 
214 showing that he was awarded a Combat Action Ribbon, and 
his STRs which showed that he underwent numerous audiometric 
evaluations in service, as part of a hearing conservation 
program due to his noise exposure in service, and complained 
of hearing loss in his May 1994 service separation report of 
medical history.  He was not treated for hearing loss, nor 
was such disability diagnosed in service.  Audiometry at the 
time of his service entrance examination in December 1970 
revealed puretone air conduction thresholds, in decibels, 
were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
10
0
5
n/a
5
n/a
Left 
Ear
5
0
0
n/a
5
n/a

On May 1994 service separation examination, puretone air 
conduction thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
5
5
5
5
0
25
Left 
Ear
5
5
5
0
5
20

Evidence received since August 2000 rating decision includes 
the following: 

* April to October 2000 VA treatment records which are silent 
for any complaints, findings, treatment, or diagnosis of 
hearing loss. 

* October 2003 private audiometry, presented in chart format.  
In an accompanying letter, the audiologist interpreted the 
private audiometry as "normal hearing through 4000 Hz with 
mild high frequency hearing loss bilaterally."  She also 
reported that speech recognition scores in quiet were 96 
percent in each ear and speech recognition scores in noise 
were 84 percent in each ear.  She opined that the Veteran's 
hearing loss was as likely as not secondary to his excessive 
noise exposure during his service.  

* On June 2004 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
10
15
LEFT
5
5
10
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The Veteran reported being exposed to 
excessive amounts of noise in service, from heavy artillery, 
combat fire explosions, and helicopter/aircraft engine noise 
(with some hearing protection worn).  His postservice noise 
exposure included working in construction and with power 
tools with hearing protection.  The examiner found that the 
Veteran had normal hearing bilaterally; therefore, military 
noise exposure did not cause hearing loss.

The Board finds that the evidence received since the August 
2000 unappealed rating decision is new and material because 
it was not before the agency decision-makers at that time, 
and directly addresses the unestablished fact necessary to 
substantiate the claim.  Specifically, the claim was denied 
in August 2000 because bilateral hearing loss was not shown.  
Treatment records received since the August 2000 rating 
decision include a medical opinion (the October 2003 letter 
from the Veteran's private audiologist) to the effect that 
the Veteran has a hearing loss disability, and that it is 
related to his noise exposure in service.  When taken at face 
value, as required when determining whether to reopen a 
previously denied claim, the additional evidence received is 
competent evidence that relates to the matter of a nexus 
between the Veteran's hearing loss disability and his 
service, and raises a reasonable possibility of 
substantiating the claim.  Thus, the additional evidence 
received is new and material and is sufficient to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  

Service Connection

De Novo Review - Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

The Veteran was awarded received a Combat Action Ribbon in 
recognition of his combat service; therefore, it is not in 
dispute that he was exposed to combat noise trauma in 
service.  The next threshold matter that must be addressed is 
whether he has a diagnosis of hearing loss.  Although the 
Veteran complained of hearing loss in service, audiometry at 
separation from service showed that his hearing acuity was 
within normal limits bilaterally.  As there is also no 
evidence that hearing loss disability was manifested in the 
first postservice year, there is no basis in the record for 
establishing service connection for hearing loss disability 
on the basis that it became manifest in service, and 
persisted, or on a presumptive basis (as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1137).  Furthermore, the record 
does not show that the Veteran has a hearing loss disability 
by VA standards.  

There is no indication that the October 2003 private 
audiometry was conducted in the specific manner required by 
regulation.  Consequently, neither its puretone thresholds 
nor the speech discrimination testing results are appropriate 
for use in establishing whether the Veteran has a hearing 
loss disability by VA standards.  Notably however. although 
the private audiologist diagnosed mild bilateral high 
frequency hearing loss, she also indicated that the Veteran 
had normal hearing through 4000 Hz, and that speech 
recognition was 96 percent in quiet.  Only frequencies from 
500 to 4000 Hertz are considered to determine whether there 
is a hearing loss disability by VA standards.  38 C.F.R. 
§ 3.385.  Furthermore, audiometry to establish hearing loss 
disability by VA standards must be conducted under controlled 
circumstances (in quiet).  Consequently, the report from the 
private audiologist, in essence, supports that the Veteran 
does not have a hearing loss disability by VA standards.

The only audiometry suitable for determining whether the 
Veteran has a hearing loss disability by VA standards is the 
official audiometry in June 2004, and it shows that the 
Veteran does not have a hearing loss disability by VA 
standards.  Thus, there is no competent (medical) evidence 
that he currently has a bilateral hearing loss disability.  

Because the record does not show the Veteran has a hearing 
loss disability of either ear as defined by regulation, the 
Board finds that there is no valid claim of service 
connection for such disability.  See Brammer, supra. 


ORDER

The appeal to reopen a claim of service connection for 
sinusitis is denied.

The appeal to reopen a claim of service connection for 
bilateral knee disability is denied.

The appeal to reopen a claim of service connection for left 
ankle disability is denied.

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted; however, service 
connection for bilateral hearing loss is denied on de novo 
review.


REMAND

The Veteran claims that he has multiple disabilities that he 
believes are related to cold exposure/cold injury during 
service.  In a March 2000 statement, he claims he was exposed 
to cold weather while serving in Korea from October 1978 to 
February 1979, as the temperatures would drop to 15-20 
degrees below zero at night, and again later in service when 
he was assigned to a "Cold Weather and Mountain War Fair 
Unit."  He claims that during this assignment, he was sent 
to Bridgeport, California for cold weather training where 
they lived in snow caves for weeks at a time before he was 
sent to the Arctic Circle in Norway (in and around March 
1994) for NATO exercises.  In his VA Form 9, substantive 
appeal, the Veteran alleges that his "service records show 
cold weather training and also indicates the date of 
deployment to [his] cold weather destination with the period 
of occupation during the cold weather exposure duty."  It is 
not unclear as to what records the Veteran refers.

In the June 2008 remand, the Board noted that there was 
insufficient evidence in the record to establish whether the 
Veteran had any significant exposure to cold weather 
conditions, and requested that the RO secure his complete 
service personnel records.  In so doing, the Board 
acknowledged that the RO had already made an unsuccessful 
request for specific information from the Veteran's personnel 
file based on units of assignment and possible combat, but 
suggested that complete service personnel records would show 
all his postings and duties at such locations.  The Board 
also instructed that if the Veteran's complete service 
personnel records could not be located, then the RO should 
ask him to provide copies of all personnel records he has in 
his possession.  

In a July 2008 remand review by the RO, a handwritten note 
states that a request for a copy of the Veteran's service 
personnel records was completed in January 2006, that such 
records were not found, and that further efforts to obtain 
such records would be futile.  It also states that a prior 
VCAA notice letter had asked the Veteran to furnish any 
personnel records in his possession, especially those showing 
cold-related training.  Such actions do not comport with the 
Board's June 2008 remand instructions.  Significantly, the 
Board had acknowledged that a prior request for the Veteran's 
service records had been made in January 2006, but instructed 
that another attempt be made as the prior request was for 
specific information from the Veteran's service personnel 
records rather than a request for his complete service 
personnel records.  Furthermore, a VCAA notice letter 
requesting copies of service personnel records from the 
Veteran, sent to him before such records were requested from 
the National Personnel Records Center, does not comply with 
VA's duty to assist when it is determined that such records 
cannot be located.  Notably, if such records in fact cannot 
be located, VA would have a heightened duty to assist the 
appellant in developing his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  Such a heightened duty would include 
advising the Veteran that his service personnel records are 
unavailable and what alternative information he could provide 
to substantiate his claims.  Finally, a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following:

1. 	The RO must (as the Board's 
previous remand instructed) secure for the 
record a copy of the Veteran's complete 
service personnel records.  An exhaustive 
search for these records should be 
conducted.  If they are unavailable, it 
should be so certified for the record 
(along with a notation describing the 
extent of the search conducted).  The RO 
should then ask the Veteran to provide 
copies of all personnel records he has in 
his possession as well as any other 
records pertaining to "cold weather 
training" or cold exposure 
injury/disability.  He should further be 
notified as to what alternate information 
and/or evidence he can submit to 
substantiate that he served in extreme 
cold conditions (e.g, "buddy" 
statements, identities of his specific 
units of assignment at the time of his 
alleged cold exposure (so that unit 
records can be searched to confirm such 
assignment/cold weather duties, 
contemporaneous letters his family may 
have retained in which he describes 
exposure to cold weather, etc.). 

If any further development is deemed 
necessary based on further 
evidence/information the Veteran provides, 
the RO should arrange for such 
development.  

2. 	The RO should then re-adjudicate 
these claims.  If any remains denied, the 
RO should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


